Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

TPS DELL, LLC

 

AND

 

ASSOCIATED ELECTRIC COOPERATIVE, INC.

 

June 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I        PURCHASE AND SALE

   1

Section 1.1

 

Sale and Purchase of Assets and Real Property

   1

Section 1.2

 

Excluded Assets

   2

Section 1.3

  Assumption of Liabilities    2

Section 1.4

  Excluded Liabilities    3

Section 1.5

  Assumed Contracts    3

Section 1.6

  Excluded Contracts    3

Section 1.7

  Purchase Price    3

Section 1.8

  Allocation of Purchase Price    4

Section 1.9

  Allocation of Taxes    4

ARTICLE II        CLOSING

   5

Section 2.1

  Execution of Asset Purchase and Sale Agreement    5

Section 2.2

  Closing    5

Section 2.3

  The Seller’s Deliveries    5

Section 2.4

  The Buyer’s Deliveries    5

Section 2.5

  Closing Costs    6

Section 2.6

  Risk of Loss    6

ARTICLE III        REPRESENTATIONS AND WARRANTIES OF THE SELLER

   6

Section 3.1

  Organization and Good Standing of the Seller    6

Section 3.2

  Authorization    7

Section 3.3

  Consents and Approvals; No Violations    7

Section 3.4

  Litigation and Claims    7

Section 3.5

  Compliance With Laws    8

Section 3.6

  Tax Matters    8

Section 3.7

  Title to Purchased Assets    8

Section 3.8

  Disclosure Schedule    9

Section 3.9

  Disclaimer of Representations and Warranties    9

Section 3.10

  Purchased Assets    9

ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF THE BUYER

   10

Section 4.1

  Organization and Good Standing    10

Section 4.2

  Authorization of Agreement    10

 

i



--------------------------------------------------------------------------------

Section 4.3

 

No Conflict; No Consents or Approvals

   10

Section 4.4

 

Enforceability

   10

Section 4.5

 

Litigation and Claims

   10

Section 4.6

 

Due Diligence

   11

Section 4.7

 

Brokers

   11

ARTICLE V        COVENANTS

   11

Section 5.1

 

General

   11

Section 5.2

 

General Disclaimer

   11

Section 5.3

 

No Sale of Business

   11

Section 5.4

 

Operation of the Purchased Assets Prior to the Closing Date

   12

Section 5.5

 

Permits

   12

Section 5.6

 

Access

   12

Section 5.7

 

Seller’s Consents and Approvals

   13

Section 5.8

 

Notification of Developments

   13

Section 5.9

 

Proration of Payables and Receivables

   13

Section 5.10

 

Preservation of Books and Records

   13

Section 5.11

 

Buyer’s Consents and Approvals

   14

ARTICLE VI        CONDITIONS TO OBLIGATIONS OF SELLER

   14

Section 6.1

 

Representations and Warranties

   14

Section 6.2

 

Compliance

   14

Section 6.3

 

No Pending Suits

   14

Section 6.4

 

Ancillary Agreements

   14

Section 6.5

 

Proceedings and Documents

   14

Section 6.6

 

HSR Approval

   14

ARTICLE VII        CONDITIONS TO OBLIGATIONS OF THE BUYER

   15

Section 7.1

 

Representations and Warranties

   15

Section 7.2

 

Performance

   15

Section 7.3

 

No Pending Suits

   15

Section 7.4

 

Consents, Renewals and Approvals

   15

Section 7.5

 

RUS Approvals

   15

Section 7.6

 

Proceedings and Documents

   15

Section 7.7

 

HSR Approval

   15

Section 7.8

 

Transfer of Permits

   15

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII        TERMINATION

   15

Section 8.1

 

Termination At or Prior to Closing

   15

Section 8.2

 

Effect of Termination

   16

ARTICLE IX        INDEMNIFICATION

   16

Section 9.1

 

Exclusive Remedy

   16

Section 9.2

 

Indemnification By the Buyer

   16

Section 9.3

 

Indemnification By the Seller

   16

Section 9.4

 

Limitations on Damages

   17

Section 9.5

 

Notice of Claim and Opportunity to Defend

   17

Section 9.6

 

Survival of Representations and Warranties

   18

ARTICLE X        MISCELLANEOUS

   18

Section 10.1

 

Applicable Law

   18

Section 10.2

 

Expenses

   19

Section 10.3

 

Third Party Beneficiaries

   19

Section 10.4

 

Waiver

   19

Section 10.5

 

Entire Agreement; Amendment

   19

Section 10.6

 

Notices

   19

Section 10.7

 

No Assignment

   20

Section 10.8

 

Severability

   20

Section 10.9

 

Confidentiality

   20

Section 10.10

 

Publicity

   20

Section 10.11

 

Waiver of Bulk Sales Compliance

   21

Section 10.12

 

Construction

   21

Section 10.13

 

Multiple Counterparts

   21

Section 10.14

 

Further Assurances

   21

Section 10.15

 

Certain Interpretive Matters

   21

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

Special Warranty Deed

Exhibit B

  

Quitclaim Deed

Exhibit C

  

Form Bill of Sale

Exhibit D

  

Form of Assignment and Assumption Agreement

Exhibit E

  

Seller’s Closing Certificate

Exhibit F

  

Buyer’s Closing Certificate

 

SCHEDULES

 

Schedule 1.1(a)

  

Real Property

Schedule 1.1(b)

  

Electric Generating Equipment

Schedule 1.1(c)

  

Tangible Personal Property Owned or Leased by Seller

Schedule 1.1(d)

  

Intellectual property

Schedule 1.1(e)

  

Assumed Contracts

Schedule 1.1(g)

  

License Agreements, Computer Software Programs and Databases Used or Held for
Use in the Business

Schedule 1.1(h)

  

Permits/Rights Under Easement Agreements

Schedule 1.2

  

Excluded Assets

Schedule 1.5(b)

  

Seller’s Bank Account

Schedule 1.8

  

Allocation of Purchase Price

Schedule 3.4

  

Seller Litigation and Claims and Seller’s Knowledge

Schedule 3.7

  

Exceptions to Valid Title to Purchased Assets

Schedule 4.3(b)

  

Buyer Consents and Approvals

Schedule 4.5

  

Buyer Litigation and Claims and Buyer’s Knowledge

Schedule 5.7

  

Required Seller’s Consents and Approvals

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered
into as of June 10, 2005, by and among TPS DELL, LLC, a Delaware limited
liability company, (the “Seller”) and ASSOCIATED ELECTRIC COOPERATIVE, INC., a
Missouri Electric Cooperative organized and existing under the laws of the State
of Missouri (the “Buyer”). All Schedules and Exhibits referenced in this
Agreement are attached hereto and incorporated herein by reference. For the
purposes of this Agreement, the Seller and the Buyer are sometimes referred to
individually as a “Party,” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Seller is the owner of certain assets and real property used or held
for use by Seller in connection with the construction of a combined cycle
generating facility located in Dell, Arkansas (the “Dell Power Plant”);

 

WHEREAS, Seller, prior to the completion of construction, has suspended all
construction activities of the Dell Power Plant;

 

WHEREAS, Buyer and its professional advisors have inspected and evaluated the
assets and real property of the Seller; and

 

WHEREAS, Seller desires to sell to the Buyer, and the Buyer desires to purchase
from the Seller, ON AN AS IS WHERE IS WITH ALL FAULTS BASIS, such assets, free
of all liabilities and encumbrances except those set out herein, subject to the
terms and conditions described in this Agreement.

 

NOW, THEREFORE, in consideration for the mutual promises and conditions
contained herein, and such other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1 Sale and Purchase of Assets and Real Property. Upon the terms and
subject to the conditions of this Agreement, at the Closing (as defined below)
the Seller will sell, convey, assign, transfer and deliver to the Buyer, and the
Buyer will purchase, acquire, accept and assume from the Seller, all right,
title and interest of the Seller in and to all the assets, properties, rights
and claims of the Seller, as listed herein (except as otherwise expressly set
forth in Section 1.2 below), whether tangible or intangible, as the same shall
exist at the Closing, free and clear of all Liens (as defined below) other than
the Permitted Liens (as defined below) (collectively, the “Purchased Assets”).
The Purchased Assets include, all right, title and interest of the Seller in and
to the assets, properties, rights, contractual rights and claims in clauses (a)
through (i) below:

 

(a) Subject to Permitted Liens marketable title to the fee interest in the real
property upon which the Dell Power Plant is sited subject to easements and other
restrictions of record or that an inspection or survey would reveal. In addition
Seller will assign to Buyer by quitclaim deed its interest in all easements (
the “Easements”) and other interests in real property related to the Dell Power
Plant, as described in Schedule 1.1(a) (the “Real Property”);

 

1



--------------------------------------------------------------------------------

(b) the electric generating equipment and all parts, records and inventory
associated therewith currently located at the Dell Power Plant, as described on
Schedule 1.1(b);

 

(c) the computer equipment, servers, routers, communication and office
equipment, furnishings, and other tangible personal property owned or leased by
the Seller, currently located at the Dell Power Plant, as described on Schedule
1.1(c);

 

(d) to the extent transferable, the Intellectual Property (as defined below)
identified in Schedule 1.1(d), the rights to sue for, and remedies against,
present and future infringements thereof, and the rights of priority and
protection of interest therein under applicable laws. For purposes hereof, the
term “Intellectual Property” means all (i) patents and patent applications
(including reissues, divisions, continuations-in-part), (ii) trademarks, trade
names, service marks, trade dress and logos and registrations and applications
for registration thereof (including the Marks), (iii) copyrights and
registration thereof, and (iv) licenses of any of the foregoing.

 

(e) to the extent transferable, the rights and incidents of interest in and to
all contracts and agreements and legally binding contractual rights of the
Seller, whether written or oral, listed on Schedule 1.1(e) (collectively, the
“Assumed Contracts”)

 

(f) other than as described on Schedule 1.2, all claims or causes of actions
relating to the Purchased Assets and any counterclaims, set-offs or defenses the
Seller may have with respect to the Assumed Liabilities (as defined below);

 

(g) to the extent transferable, the license agreements (not covered within the
definition of Intellectual Property), computer software programs and databases
used or held for use at the Dell Power Plant (except for those which are
Excluded Assets) listed on Schedule 1.1(g);

 

(h) to the extent transferable, the permits, rights under the Easements,
licenses, certificates, consents, approvals, waivers, authorizations and
registrations issued to or held by the Seller in connection with the Dell Power
Plant or with the Seller’s ownership or use of the Purchased Assets listed on
Schedule 1.1(h), attached hereto (the “Permits”);

 

(i) all records, documents, books, contacts, supplier lists, work orders and
purchase and change orders relating to ownership of the Purchased Assets
(collectively, “Business Records”); (except to the extent relating to Excluded
Assets and Excluded Contracts); provided, however, that to the extent any
Business Records relate to both Purchased Assets and Excluded Assets, the Seller
shall retain such Business Records. Notwithstanding the foregoing, Seller will
furnish Buyer with copies of Business Records related to both Purchased Assets
and Excluded Assets as Buyer may reasonably request and at Buyer’s expense.

 

Section 1.2 Excluded Assets. All other assets and interests of the Seller
particularly described in Schedule 1.2 shall be deemed to be part of the
“Excluded Assets.”

 

Section 1.3 Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller will assign and
transfer to the Buyer, and the Buyer will accept and assume, and agree to pay,
perform, discharge and satisfy, as and when due, and hold Seller harmless from
same, only the following obligations and liabilities of the Seller and no others
(collectively, the “Assumed Liabilities”):

 

2



--------------------------------------------------------------------------------

(a) all executory obligations (and contractual liabilities relating thereto) of
the Seller under the Assumed Contracts to the extent set forth therein or
implied by operation of law that become performable on or after the Closing Date
(as defined below);

 

(b) except as otherwise provided herein, all liabilities and obligations for
Taxes related to the Purchased Assets, but solely to the extent attributable to
periods on or after the Closing Date; and

 

(c) all other obligations and liabilities relating to the ownership or operation
of the Purchased Assets by the Buyer or conduct of business by Buyer that arise
out of or relate to an event, act or circumstance occurring on or after the
Closing Date.

 

Section 1.4 Excluded Liabilities. Notwithstanding Section 1.3 above, the Assumed
Liabilities shall not include, and the Buyer will not assume, directly or
indirectly any liability of Seller whatsoever unless otherwise agreed to, and no
such assumption of liability of Seller shall accrue to Buyer by operation of law
or otherwise, or be otherwise obligated to pay, perform, discharge or satisfy,
any of the following liabilities or obligations (collectively, the “Excluded
Liabilities”):

 

(a) any liabilities or obligations of the Seller that the Buyer has not agreed
to assume, including, without limitation, any contingent or unliquidated
liabilities of the Seller;

 

(b) any liabilities or obligations of the Seller in respect of any Excluded
Assets or other assets of the Seller that are not Purchased Assets;

 

(c) any liabilities or obligations of the Seller under this Agreement or any
agreement executed in connection herewith; and

 

(d) except as otherwise provided herein, any liability or obligation for Taxes
(including Seller’s state franchise and income Taxes) relating to the Purchased
Assets attributable to any period prior to the Closing Date.

 

Section 1.5 Assumed Contracts. Buyer is only assuming those contracts expressly
listed in Schedule 1.1(e) attached to this Agreement as Assumed Contracts. Buyer
assumes any and all rights, obligations, and liabilities associated with the
Assumed Contracts.

 

Section 1.6 Excluded Contracts. Any contracts not expressly assumed by Buyer and
not listed in Schedule 1.1(e) as Assumed Contracts (collectively, the “Excluded
Contracts”), remain the responsibility of Seller and any and all rights,
obligations, and liabilities associated with the Excluded Contracts are not
assumed by Buyer.

 

Section 1.7 Purchase Price.

 

(a) Subject to the terms of this Agreement and in reliance on the
representations and warranties of Seller contained herein, the purchase price
for the Purchased Assets shall be Seventy-five Million Dollars ($75,000,000.00)
(the “Purchase Price”), as allocated on Schedule 1.8.

 

(b) On the Closing Date (as hereinafter defined), the Buyer shall pay to the
Seller the Purchase Price by means of a wire transfer of immediately available
U. S. funds to the account designated by the Seller in Schedule 1.7(b). At any
time prior to the Closing Date, Seller shall have the right to change such
account designation by providing written notice thereof to Buyer.

 

3



--------------------------------------------------------------------------------

Section 1.8 Allocation of Purchase Price. The Buyer and the Seller acknowledge
that pursuant to Section 1060(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent the transactions contemplated by this
Agreement constitute an applicable asset acquisition (as defined in Section
1060(c) of the Code), the Seller and the Buyer have agreed in writing to the
allocation of the total consideration hereunder (including the Assumed
Liabilities) among the Purchased Assets. The Buyer and the Seller shall file or
cause to be filed IRS Form 8594 (Asset Acquisition Statement) for its taxable
year that includes the Closing Date in a manner consistent with the allocation
set forth on Schedule 1.8 (as so adjusted) and, except as set forth below
relating to a revised allocation statement, shall not take any position on any
Tax Return (as defined in Section 3.9) inconsistent with the allocation so
provided. In the event that any adjustment is required to be made to the asset
allocation set forth on Schedule 1.8 as a result of any purchase price
adjustment for the Purchased Assets (including the Assumed Liabilities) or
otherwise, the Parties agree to consult in good faith on such adjustment. The
Seller and the Buyer further agree not to take any tax position inconsistent
with such allocation in connection with (i) any examination of their respective
Tax Returns or any refund claims; or (ii) any litigation, investigations or
other proceedings involving any of their respective Tax Returns.

 

Section 1.9 Allocation of Taxes. Any sales, use, gross receipts, documentary,
stamp, transfer or similar taxes that arise from and are due and payable in
connection with or as a result of the consummation of the transactions
contemplated by this Agreement shall be borne by the Buyer. The Buyer and the
Seller shall cooperate to obtain and timely deliver any resale certificates or
other certificates or similar documents available to receive an exemption from
or relief under any such tax, and in the preparation and filing of any tax
returns or other documentation required to be filed with respect to any such
tax. In the event that any taxing authority determines that any such tax due is
deficient, the deficient tax due, and any interest or penalty related thereto,
shall be split equally between the Buyer and the Seller. All filing and
recording fees for any instruments associated with the consummation of the
transactions contemplated by this Agreement shall be borne by the Buyer. Any
sales, use, gross receipts, documentary, recording, stamp, transfer or similar
taxes that are due and payable as a result of the ownership and operation of the
Purchased Assets prior to the Closing Date shall be the sole and exclusive
obligation and responsibility of, and shall be paid by, the Seller. All ad
valorem, property and similar taxes for the year on the Purchased Assets in
which the Closing occurs relating to the Purchased Assets shall be pro-rated
between the Buyer and the Seller as of the Closing Date based upon the ratio of
the number of days in the applicable taxable year prior to (in the case of the
Seller) or on or after (in the case of the Buyer) the Closing Date over the
total number of days in such applicable year. If the Closing shall occur before
such actual taxes for the then current year are known, the apportionment of the
taxes shall initially be calculated upon the basis of taxes for the Purchased
Assets for the immediately preceding year; provided, that if the taxes for the
current year are thereafter determined to be more or less than the taxes for the
preceding year (after any appeal of such taxes is concluded), the Buyer and the
Seller shall promptly adjust the proration of such taxes accordingly, and the
Buyer or the Seller, as applicable, shall pay to the other Party any amount
required as a result of the adjustment. All special taxes or assessments prior
to the end of the applicable taxable year in which the Closing occurs on the
Purchased Assets shall be pro-rated as set forth in this Section 1.9. The Seller
shall be entitled to any refunds or credits of taxes paid with respect to the
Purchased Assets to the extent attributable to the period on or before the
Closing Date, and the Buyer shall be entitled to any refunds or credits of taxes
paid with respect to the Purchased Assets to the extent attributable to the
period on or after the Closing Date. Any Party which appropriately pays any
taxes, which are the obligation or responsibility of the other Party, shall be
entitled to prompt reimbursement upon evidence of payment.

 

4



--------------------------------------------------------------------------------

ARTICLE II

CLOSING

 

Section 2.1 Execution of Asset Purchase and Sale Agreement. The execution of
this Agreement by the Buyer and Seller shall occur no later than June 10, 2005,
or at such other time as the Seller and the Buyer shall agree (“Execution
Date”).

 

Section 2.2 Closing. The purchase and sale of the Purchased Assets pursuant to
this Agreement (the “Closing”) shall be consummated at the offices of TPS Dell,
LLC, 702 N. Franklin Street, Plaza 9, Tampa, Florida 33601, no more than three
(3) Business Days following satisfaction, or waiver in the waiving Party’s sole
discretion, of the conditions to closing set forth in Articles VI and VII of
this Agreement, but in no event later than August 15, 2005, or at such other
time and place as the Seller and the Buyer shall agree (the “Closing Date”).

 

Section 2.3 The Seller’s Deliveries. At Closing, the Seller shall:

 

(a) deliver to Buyer the Special Warranty Deed and Quitclaim Deed substantially
in the form of Exhibit “A” and Exhibit “B” attached hereto;

 

(b) join with the Buyer in the execution and acknowledgment of and deliver to
Buyer a Bill of Sale and the Assignment and Assumption Agreement (collectively,
the “Conveyance Documents”) each in substantially the form of Exhibits “C and D”
attached hereto;

 

(c) deliver to the Buyer possession and occupancy of the Real Property;

 

(d) deliver to the Buyer a duly executed closing certificate in substantially
the form of Exhibit “E” hereto, executed by a duly authorized officer of Seller,
certifying as to the matters set forth therein;

 

(e) deliver to the Buyer a good standing certificate regarding Seller dated no
earlier than ten (10) Business Days (as defined below) prior to the Closing Date
from the office of the Secretary of State of the state of organization of Seller
and other jurisdictions, if any, in which Seller is qualified to do business;

 

(f) deliver to the Buyer (or cause to be present at the Dell Power Plant) the
Business Records relating to the Purchased Assets pursuant to Section 1.1(i) no
later than ten (10) Business Days after the Closing Date;

 

(g) deliver to the Buyer physical possession of the Purchased Assets that are
personal property; and

 

(h) execute and deliver any other agreements, documents, certificates or other
instruments in a form reasonably satisfactory to Seller which are reasonably
necessary to consummate the transactions contemplated by this Agreement and
reasonably requested by the Buyer.

 

Section 2.4 The Buyer’s Deliveries. At Closing, the Buyer shall:

 

(a) pay to Seller the Purchase Price as set forth in Section 1.7;

 

(b) execute and deliver the Conveyance Documents;

 

5



--------------------------------------------------------------------------------

(c) deliver to the Seller a duly executed closing certificate in substantially
the form of Exhibit “F” hereto, executed by a duly authorized officer of the
Buyer, certifying as to the matters set forth therein;

 

(d) deliver to the Seller a good standing certificate regarding the Buyer dated
no earlier than three (3) Business Days (as defined below) prior to the Closing
Date from the office of the Secretary of State of the state of incorporation of
the Buyer and other jurisdictions, if any, in which the Buyer is qualified to do
business; and

 

(e) execute and deliver any other agreements, documents, certificates or other
instruments reasonably necessary to consummate the transactions contemplated by
this Agreement and reasonably requested by the Seller.

 

Section 2.5 Closing Costs. The Seller shall pay the fees of any counsel
representing it in connection with this transaction. The Buyer shall (a) pay the
fees of any counsel representing the Buyer in connection with this transaction
and (b) the cost of all inspections, tests and due diligence conducted by the
Buyer or the Buyer’s representatives. Except to the extent otherwise
specifically set forth in this Agreement, all other costs and expenses incident
to this transaction and the closing thereof shall be paid by the Party incurring
same.

 

Section 2.6 Risk of Loss. The risk of loss, casualty, damage, impairment,
confiscation, or condemnation of the Purchased Assets, or any part thereof,
regardless of the cause, shall be on Seller until the Closing Date, unless such
loss, casualty, damage, impairment, confiscation or condemnation of the
Purchased Assets is caused by Buyer, in which case the risk of loss shall be
borne by Buyer. However, if there is any loss, casualty, damage, impairment,
confiscation, or condemnation of the Purchased Assets or any part thereof not
caused by Buyer and in an amount or value of greater than ten percent (10%) of
the Purchase Price, then Buyer shall have the option of canceling or enforcing
this Agreement. If Buyer chooses to enforce this Agreement, Buyer shall be
entitled to proceeds of, or any claim for any loss payable under Seller’s
insurance policy, judgment or award from any insurance covering the damaged
Purchased Assets and continue to perform under this Agreement. Further, if a
third-party (other than Buyer) caused the loss, casualty, damage, impairment,
confiscation, or condemnation to the Purchased Assets, Buyer, if it enforces
this Agreement, is entitled to any claims for damage against said third-party.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller represents and warrants to the Buyer as of the date hereof and as of the
Closing Date that, except as set forth on the disclosure schedule delivered to
the Buyer on the date hereof (the “Seller’s Disclosure Schedule”):

 

Section 3.1 Organization and Good Standing of the Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with full power, right and authority to own
and lease the properties and assets it currently owns and leases and to carry on
its business as such business is currently being conducted. Seller is duly
qualified or licensed to do business as a foreign corporation in jurisdictions
wherein the nature of its activities or of its properties owned or leased makes
such qualification necessary and where the failure to be so qualified or
licensed would reasonably be expected to result in a material adverse affect
upon the assets, properties, business, results of operations, financial
condition or prospects of the Purchased Assets, individually or in the
aggregate, or upon consummation of the transactions contemplated herein (a
“Material Adverse Effect”).

 

6



--------------------------------------------------------------------------------

Section 3.2 Authorization. Seller has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all requisite corporate action on the part of Seller.
This Agreement has been duly executed and each of the agreements attached as an
exhibit hereto (collectively, the “Ancillary Agreements”) will be duly executed
and delivered by Seller at the Closing and, assuming this Agreement has been
duly authorized, executed and delivered by the Buyer and the Ancillary
Agreements will be duly executed and delivered by the Buyer at the Closing,
constitute valid and binding agreements of Seller in accordance with their
terms, except that (a) such enforcement may be subject to any bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws, now
or hereafter in effect, relating to or limited to creditors’ rights generally,
and (b) enforcement of this Agreement, including, among other things, the remedy
of specific performance and injunctive and other forms of equitable relief, may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

Section 3.3 Consents and Approvals; No Violations. Neither the execution and
delivery of this Agreement nor the execution and delivery of the Ancillary
Agreements by the Seller at the Closing nor the consummation by the Seller of
the transactions contemplated hereby or thereby will (a) violate or result in
any breach of any provision of the by-laws or similar governing documents of
Seller, (b) result in the violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, or require any consent under,
(except as may be set forth elsewhere herein), any indenture, license, contract,
agreement or other instrument or obligation relating to the Purchased Assets to
which Seller is a party or by which any of the Purchased Assets is bound, except
for such violations or breaches as would not reasonably be expected to have a
Material Adverse Effect, or (c) violate any statute, rule, regulation,
ordinance, order, decision or decree of any Governmental Entity (including,
without limitation, any such law, rule, regulation, ordinance, order, decision
or decree concerning the conservation of natural resources) (collectively,
“Laws” and, individually, a “Law”) applicable to the Seller and relating to the
Purchased Assets, except for such violations as would not reasonably be expected
to have a Material Adverse Effect. For the purposes hereof, “Governmental
Entity” means any national, federal, regional, state, local or other
governmental agency, authority, administrative agency, regulatory body,
commission, instrumentality, court, or arbitral tribunal, including any
multinational authority having governmental or quasi-governmental powers.

 

Section 3.4 Litigation and Claims. Except as disclosed on Schedule 3.4, no
claim, demand, filing, hearing, notice of violation, proceeding, notice or
demand letter, administrative proceeding, civil, criminal or other action, suit
or other legal proceeding is pending, or to the Seller’s knowledge, threatened
against Seller relating to or resulting from or affecting the ownership or
operation of the Purchased Assets or that would reasonably be expected to result
in (i) a material diminution in the Seller’s ability to perform its obligations
and consummate the transactions contemplated hereby, or (ii) a material claim
against Buyer or any of their Affiliates for damages as a result of the Seller
entering into this Agreement or any of the Ancillary Agreements or consummation
of the transactions contemplated hereby and thereby. Except as disclosed on
Schedule 3.4, no notice from any Governmental Entity or any other person has
been received by the Seller as to any claim, demand, filing, hearing, notice of
violation, proceeding, notice or demand letter, administrative proceeding,
action, civil, criminal or other suit or other legal proceeding against the
Seller claiming any violation of any Law or claiming against the Seller any
breach of any contract or agreement with any third party that would reasonably
be expected to result in a material diminution in the Seller’s ability to
perform its obligations and consummate the transactions contemplated hereby.
“Seller’s Knowledge” shall mean the actual knowledge, after reasonable inquiry,
of those individuals identified on Schedule 3.4.

 

7



--------------------------------------------------------------------------------

Section 3.5 Compliance With Laws. The activities and operations of the Seller
relating to the Purchased Assets have been and are currently being conducted in
all material respects in compliance with all Laws applicable to the Seller and
related to the Purchased Assets or by which the Purchased Assets are bound.
Notwithstanding the foregoing, Seller makes no representation or warranty
regarding compliance with laws to the extent the Purchased Assets are operating
as a gas-fired, combined cycle generating facility.

 

Section 3.6 Tax Matters.

 

(a) No Taxes of the Seller or any member of an affiliated group are due or will
become due to any state or other taxing authority for which Buyer could have
liability except as otherwise specifically provided in this Agreement.

 

(b) Neither Seller nor any member of an affiliated group of which the Seller is
or was a member has received notice of any deficiency or assessment from any
federal, state or local authority with respect to any liability for Taxes
attributable to the Purchased Assets. No administrative, judicial or other
proceeding is presently pending with respect to any Taxes attributable to the
Purchased Assets or Tax Returns of the Seller or any member of an affiliated
group of which the Seller are or was a member or otherwise which relate to such
Taxes attributable to the Purchased Assets.

 

(c) There are no liens for Taxes upon the Purchased Assets, except for liens for
Taxes not yet due.

 

(d) None of the Purchased Assets transferred pursuant to this Agreement is
property that the Seller or any party to the transactions contemplated hereby is
or will be required to treat as being owned by another person pursuant to the
provisions of Section 168(f) of the Code (as in effect prior to the amendment by
the Tax Reform Act of 1986) or is “tax-exempt use property” within the meaning
of Section 168 of the Code.

 

The term “Taxes” shall mean any income, transfer, gains, gross receipts, excise,
inventory, property (real, personal or intangible), sales, use, license,
withholding, payroll, employment, capital stock and franchise or other similar
taxes, imposed by the United States, or any state, local or foreign government
or subdivision or agency thereof, whether computed on a consolidated, unitary,
combined or any other basis, and including any interests, penalties, or
additional tax related thereto, but excluding transfer Taxes. The term “Tax
Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto.

 

Section 3.7 Title to Purchased Assets. Except as set forth in Schedule 3.7 and
except for the Easements, Seller has good, valid and marketable title to the
Purchased Assets, free and clear of any lien, mortgage, pledge, hypothecation,
right of others, claim, security interest, encumbrance, lease, sublease,
license, interest, option, charge or other restriction or limitation of any
nature whatsoever (a “Lien”) other than Permitted Liens (as defined below). The
delivery to the Buyer of the Conveyance Documents of ownership contemplated by
this Agreement will vest the Buyer with all of the Seller’s ownership or
leasehold interest in each of the Purchased Assets. For purposes of this
Agreement, the term “Permitted Liens” means; (a) Liens for current Taxes not yet
due and payable; (b) any easement or restriction on the Real Property; (c) any
state of facts shown on a survey of the Real Property; (d) those matters
specifically set forth on Schedule 3.7; (e) all laws, ordinances, rules and
regulations of Governmental Authority having jurisdiction over the Purchased
Assets, as the same may now exist or may be hereafter modified, supplemented or
promulgated; (f) all presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable and are apportioned as provided in this Agreement;

 

8



--------------------------------------------------------------------------------

(g) all violations of laws, ordinances, orders, requirements or regulations of
any Governmental Authority, applicable to the Property whether or not noted in
the records of or issued by, any Governmental Authority, existing on the Closing
Date; (h) minor variations between the tax lot lines and the description of the
Real Property set forth on Exhibit A or Exhibit B; and (i) all utility easements
of record.

 

Section 3.8 Disclosure Schedule. Notwithstanding anything above to the contrary,
although any portion of the Seller’s Disclosure Schedule may specifically refer
to the section of this Agreement to which the disclosure information set forth
therein is responsive, all information shall be deemed to have been disclosed
with respect to every representation and warranty to which its relevance is
reasonably applicable from the context, regardless of the individual section to
which a section of the Seller’s Disclosure Schedule actually refers. All
capitalized terms used in the Seller’s Disclosure Schedule and not otherwise
defined therein shall have the same meanings as are ascribed to such terms in
this Agreement.

 

Section 3.9 Disclaimer of Representations and Warranties. EXCEPT AS SPECIFICALLY
PROVIDED IN THIS ARTICLE III, NEITHER THE SELLER NOR ANY OF ITS AGENTS,
ATTORNEYS OR AFFILIATES MAKE ANY EXPRESS OR IMPLIED REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER WITH REGARD TO THE PURCHASED ASSETS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, BUYER UNDERSTANDS AND AGREES THAT THE
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS AND WARRANTIES WITH REGARD TO
LIABILITIES, OPERATION OF THE PURCHASED ASSETS, INCLUDING THE CONDITION, VALUE,
QUALITY AND PROSPECTS OF THE PURCHASED ASSETS, CONDITION (FINANCIAL OR
OTHERWISE), OR PROSPECTS OF SELLER AND ITS AFFILIATES, RISKS ASSOCIATED WITH THE
PURCHASED ASSETS AND ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED
ASSETS AND THE OR ANY PART THEREOF.

 

Section 3.10 Purchased Assets

 

(a) Seller warrants that the equipment, spare parts and other materials listed
on Schedule 3.10 shall be delivered by Seller to the Dell Power Plant no later
than twelve (12) months after the date hereof. If the equipment, spare parts and
other materials listed in schedule 3.10 have not been delivered by Seller to the
Dell Power Plant within twelve (12) months from the date hereof, then Seller
will, at its expense, replace the same with materials of equal quality.

 

(b) Other than the equipment, spare parts and other materials listed on Schedule
3.10 as set forth above, Buyer hereby acknowledges and agrees that as of the
date hereof all of the Purchased Assets are present (on an as is, where is and
with all faults basis) at the Dell Power Plant or are otherwise accounted for
and Buyer further waives any right it may have now or in the future to make any
claims against Seller, or any of Seller’s affiliates, that any of the Purchased
Assets, or portions thereof, are missing or have been removed from the Dell
Power Plant or are otherwise unaccounted for.

 

 

9



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller as of the date hereof and as of
the Closing Date that, except as set forth on the disclosure schedule delivered
to the Seller on the date hereof (the “Buyer Disclosure Schedule”):

 

Section 4.1 Organization and Good Standing. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Missouri, with full corporate power, right and authority to own and lease the
properties and assets it currently owns and leases and to carry on its business
as such business is currently being conducted and to purchase the Purchased
Assets and otherwise consummate the transactions contemplated by this Agreement
and the Ancillary Agreements.

 

Section 4.2 Authorization of Agreement. This Agreement has been duly executed
and delivered by the Buyer. The Buyer has the full corporate power and authority
to enter into this Agreement, and the other agreements and instruments to be
executed and delivered by the Buyer at the Closing in connection with the
transactions contemplated hereunder, to make the representations, warranties,
covenants and agreements made herein and to consummate the transactions and
perform its obligations contemplated hereby and thereby. The execution, delivery
and performance of this Agreement and the other agreements and instruments to be
executed and delivered by the Buyer at the Closing in connection with the
transactions contemplated hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all requisite
corporate action on the part of the Buyer.

 

Section 4.3 No Conflict; No Consents or Approvals.

 

(a) The execution and delivery of this Agreement and the Ancillary Agreements
and the consummation of the transactions contemplated hereby and thereby do not
and will not (x) violate or result in a breach of any provision of the articles
of incorporation, bylaws or similar governing documents of the Buyer, (y)
violate any law, rule, regulation, ordinance, order, writ, injunction, judgment
or decree applicable to the Buyer or by which any of its properties or assets
may be bound or affected, or (z) violate, effect acceleration of, or result in
termination, cancellation or modification of any agreement, indenture,
instrument, permit, license, lease, contract or other undertaking to which the
Buyer is a party or by which the Buyer or its assets are bound.

 

(b) Except as described on Schedule 4.3(b), the Buyer is not required to submit
any notice, report or other filing with, or obtain any waiver, consent, approval
or authorization of, (i) any Governmental Entity, or (ii) any person or entity
other than a Governmental Entity, in connection with the execution, delivery or
performance of this Agreement by the Buyer and the consummation of the
transactions contemplated hereby.

 

Section 4.4 Enforceability. This Agreement constitutes the valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting creditor’s rights generally and general
principles of equity.

 

Section 4.5 Litigation and Claims. Except as disclosed on Schedule 4.5, no
claim, demand, filing, hearing, notice of violation, proceeding, notice or
demand letter, administrative proceeding, civil, criminal or other suit or other
legal proceeding is pending or, to the Buyer’s Knowledge, threatened against the
Buyer that would reasonably be expected to result in (i) a material diminution
in the Buyer’s ability to perform its obligations and consummate the
transactions contemplated hereby, or (ii) a claim against Seller or any of their
Affiliates for damages as a result of the Buyer entering into this Agreement or
any of the Ancillary Agreements or consummation of the transactions contemplated
hereby and thereby. Except as disclosed on Schedule 4.5, no notice from any
Governmental Entity or any other person has been received by the Buyer as to any
claim, demand, filing, hearing, notice of violation, proceeding, notice or
demand letter, administrative proceeding, action, civil, criminal or other suit
or other legal proceeding against the Buyer claiming any violation of any Law or
claiming against the Buyer any breach of any contract or agreement with any
third party that would reasonably be expected to result

 

10



--------------------------------------------------------------------------------

in a material diminution in the Buyer’s ability to perform its obligations and
consummate the transactions contemplated hereby. “Buyer’s Knowledge” shall mean
the actual knowledge, after reasonable inquiry of those individuals identified
in Schedule 4.5.

 

Section 4.6 Due Diligence. Buyer has completed its due diligence review of the
Seller and the Purchased Assets, and such investigation is satisfactory to the
Buyer in its sole discretion.

 

Section 4.7 Brokers. The Buyer has not employed, directly or indirectly for its
benefit, any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finders’ fees, and no broker or
finder has acted directly or indirectly for the Buyer in connection with this
Agreement or the transactions contemplated by this Agreement.

 

ARTICLE V

COVENANTS

 

Section 5.1 General. The Buyer and the Seller will each use their respective
reasonable efforts to take all actions and to do all things necessary or
advisable (determined in that Party’s reasonable discretion) in order to
consummate and make effective the purchase and sale of the Purchased Assets
contemplated by this Agreement, including satisfaction of the closing
conditions.

 

Section 5.2 GENERAL DISCLAIMER. THE BUYER AND SELLER AGREE THAT THE SALE OF THE
PURCHASED ASSETS HEREUNDER IS AND WILL BE MADE ON AN “AS IS”, “WHERE IS,” AND
“WITH ALL FAULTS” BASIS, AND, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III
ABOVE, WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS,
IMPLIED OR OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING THE
PHYSICAL CONDITION OF THE PURCHASED ASSETS (INCLUDING THE CONDITION OF THE
SOIL), THE ENVIRONMENTAL CONDITION OF THE PURCHASED ASSETS (INCLUDING THE
PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR AFFECTING THE PURCHASED
ASSETS), THE COMPLIANCE OF THE REAL PROPERTY WITH APPLICABLE LAWS AND
REGULATIONS (INCLUDING ZONING AND BUILDING CODES OR THE STATUS OF DEVELOPMENT OR
USE RIGHTS RESPECTING ANY OF THE PURCHASED ASSETS) OR ANY OTHER REPRESENTATION
OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES,
RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PURCHASED ASSETS OR ANY PART
THEREOF. THE BUYER AGREES THAT IT IS ACQUIRING THE PROPERTY SOLELY ON THE BASIS
OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE
TITLE INSURANCE PROTECTION AFFORDED BY ANY TITLE INSURANCE THAT BUYER MAY
PURCHASE.

 

Section 5.3 NO SALE OF BUSINESS. SELLER AND BUYER AGREE THAT THIS AGREEMENT
CONSTITUTES A SALE OF THE PURCHASED ASSETS THAT ARE LISTED HEREIN IN THIS
AGREEMENT ONLY AND BY NO MEANS WHATSOEVER DOES THIS AGREEMENT CONSTITUTE A
PURCHASE OR SALE OF SELLER’S BUSINESS OR ANY ONGOING BUSINESS.

 

11



--------------------------------------------------------------------------------

Section 5.4 Operation of the Purchased Assets Prior to the Closing Date.

 

Except with the prior written consent of the Buyer, from and after the date
hereof to the Closing Date:

 

(a) The Seller shall not sell, transfer, dispose of or abandon any portion of
the Purchased Assets other than in the ordinary course of business and
consistent with past practices;

 

(b) The Seller shall not permit any of the Purchased Assets to become subject to
any Lien, other than Permitted Liens without the written consent of Buyer, such
consent not to be unreasonably withheld;

 

(c) The Seller shall not terminate, or make any modification or amendment that
would reasonably be expected to materially decrease the value of the Assumed
Contracts, or Permits, or waive or accelerate, or assign to any third party, any
of its rights thereunder;

 

(d) The Seller shall maintain and keep all tangible Purchased Assets in a manner
consistent with past practice (since the cessation of construction); and

 

(e) Subject to the other provisions hereof, Seller shall continue to maintain,
and administer the Purchased Assets, or shall cause the Purchased Assets to be
maintained and administered, consistent with past practices (since the cessation
of construction) and in substantial compliance with all applicable Laws and
Permits and the requirements of this Agreement.

 

Section 5.5 Permits. The Seller agrees to make commercially reasonable efforts
to keep in full force and effect, and to make prompt application for Bill of
Sale or transfer of, the Permits (effective with the conveyance of the Purchased
Assets to the Buyer) to the Buyer. The Buyer shall cooperate with the Seller as
may be reasonably required in connection with the foregoing.

 

Section 5.6 Access. (a) On and prior to the Closing Date, the Seller will permit
the Buyer’s officers, employees, agents and advisors to have reasonable access
to the Purchased Assets, the physical and operational books and records of the
Purchased Assets (including Permit and compliance records) and to meet with the
officers and employees of the Seller (so long as such access occurs during
normal business hours and does not unreasonably interfere with the Seller’s
activities) for all purposes consistent with this Agreement (including the
conduct of any environmental, safety or real property audit or inspection). The
Buyer agrees to maintain the confidentiality of all such information. THE BUYER
AGREES TO INDEMNIFY, DEFEND AND HOLD THE SELLER HARMLESS FROM AND AGAINST ANY
LOSS, LIABILITY, COST, DAMAGE OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, REASONABLE ACCOUNTANTS’ FEES, COURT COSTS AND
INTEREST) RESULTING FROM DEATH, PERSONAL INJURY OR DAMAGE TO PHYSICAL PROPERTY
CAUSED BY THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY
IN CONNECTION WITH SUCH INSPECTION AND EXAMINATION, ALL IN ACCORDANCE WITH
ARTICLE IX. THE INDEMNIFICATION AND RESTORATION PROVISIONS OF THIS SECTION 5.6
SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT, AS IF THIS
SECTION 5.6 WERE A SEPARATE AGREEMENT ENTERED INTO BY THE SELLER AND THE BUYER
FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
HEREBY ACKNOWLEDGED AND CONFESSED BY THE SELLER AND THE BUYER. THE PARTIES AGREE
THAT THIS SECTION CONSTITUTES A CONSPICUOUS LEGEND.

 

(b) In the event that no purchase occurs hereunder, Buyer shall restore any
physical damage caused by any inspection so that the physical condition of the
items set forth in Section 5.6 (a) above is the same as existed prior to the
exercise of Buyer’s inspection rights.

 

12



--------------------------------------------------------------------------------

Section 5.7 Seller’s Consents and Approvals. The Seller shall use commercially
reasonable efforts to obtain, in a timely manner, the consents and approvals as
set forth in Schedule 5.7, but shall not be obligated to make any payment to any
such party in consideration of any such consent. The Seller agrees to promptly
notify the Buyer in the event that the Seller is unable to obtain any such
required consents or approvals.

 

Section 5.8 Notification of Developments. Each Party shall give prompt written
notice to the other of any development of which they have knowledge prior to
Closing which would alter, not be in compliance with, or result in a breach of,
any of the representations, warranties, covenants or agreements of such Party in
this Agreement, including any Schedule or Exhibit hereto. No disclosure by a
Party pursuant to this Section 5.8, however, shall be deemed to amend or
supplement any Schedule in this Agreement or to amend or cure any
misrepresentation, breach of warranty, breach of covenant or breach of this
Agreement.

 

Section 5.9 Proration of Payables and Receivables.

 

(a) The parties hereby acknowledge that (i) all accounts receivable, if any,
relating to goods or services provided by the Seller prior to the Closing Date,
all security or other deposits made by the Seller which are not part of the
Purchased Assets shall belong to the Seller (and shall be included in the
Excluded Assets); (ii) all accounts payable, if any, relating to goods or
services received by the Seller prior to the Closing Date shall be the
responsibility of the Seller (and shall be included in the Excluded
Liabilities); (iii) all accounts receivable relating to goods or services
provided by the Buyer on or after the Closing Date shall be the Buyer’s accounts
receivable (and shall be included in the Purchased Assets); and (iv) all
accounts payable relating to goods or services received by the Buyer on or after
the Closing Date shall be the responsibility of the Buyer (and shall be included
in the Assumed Liabilities). All accounts receivable and payable shall be
prorated as of the Closing Date in accordance with this Section 5.9. To
facilitate the proration of such accounts receivable and payable, the Parties
agree to use their commercially reasonable efforts and to share such billing and
other information determined reasonably necessary to compute the prorated
amounts of accounts receivable and payable as of the Closing Date attributable
to the Seller, on the one hand, and the Buyer, on the other hand. The Parties
shall use their commercially reasonable efforts and agree to cooperate with each
other to compute the pro-rated amounts no later than sixty (60) days after the
Closing Date. Once the prorated amounts have been computed, the Seller, on the
one hand, and the Buyer, on the other hand, shall pay to each other the
necessary amounts to prorate the accounts receivable and payable as of the
Closing Date. All such payments shall be made to the respective parties as soon
as reasonably practicable, but no later than on or before sixty (60) days after
final computation of the prorated amounts.

 

(b) To the extent that Buyer receives funds to which Seller is entitled, Buyer
shall promptly deliver such funds to Seller. To the extent that any Seller
receives any funds to which Buyer is entitled, Seller shall promptly deliver
such funds to Buyer. If any Party pays any account payable that is properly
borne by another Party, the Party responsible for such account payable shall
promptly reimburse the Party who made such payment. The obligations of Buyer and
Seller hereunder shall be performed without any right of counterclaim or setoff.

 

Section 5.10 Preservation of Books and Records. For a period of not less than
seven (7) years from the Closing Date, unless otherwise required by applicable
statute or law, each of the Parties hereto will preserve and maintain, and will
cause its Affiliates or designees to preserve and maintain, the Business Records
in its possession relating to the Purchased Assets and will make such books and
records available to each other upon reasonable notice at reasonable times
during regular office hours, it being understood that the Parties shall be
entitled to make copies of any such books and records, at their own expense, as
they shall deem necessary for purposes of making such books and records
available to appropriate taxing authorities or for any other proper corporate
purposes that are not inconsistent with the representations, warranties and
covenants contained herein.

 

13



--------------------------------------------------------------------------------

Section 5.11 Buyer’s Consents and Approvals. Buyer shall use commercially
reasonable efforts to obtain, in a timely manner, the consents and approvals as
set forth in Schedule 4.3(b). The Buyer shall promptly notify the Seller in the
event that the Buyer is unable to obtain, any such required consents or
approvals. Notwithstanding the foregoing, the Buyer shall submit all of the
required documentation, in its entirety, to the Rural Utilities Service for
approval of this Agreement no later than five (5) Business Days after the
Execution Date.

 

ARTICLE VI

CONDITIONS TO OBLIGATIONS OF SELLER

 

The obligations of the Seller to be performed at Closing are subject to the
fulfillment, before or at Closing, of each of the following conditions, each of
which may be waived by the Seller in its sole discretion, but only in writing:

 

Section 6.1 Representations and Warranties. The representations and warranties
of the Buyer set forth in this Agreement that are qualified as to materiality
shall be true and correct and each of such representations and warranties that
is not so qualified shall be true and correct, in all material respects, on the
date of this Agreement and as of the Closing Date.

 

Section 6.2 Compliance. The Buyer shall have performed and complied in all
material respects with each of the covenants and conditions required by this
Agreement of which performance or compliance is required prior to or at Closing.

 

Section 6.3 No Pending Suits. At the Closing Date, no suit, action or other
proceeding shall be pending or noticed before any court or Governmental Entity
in which it is sought to restrain or prohibit the performance of or to obtain
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated by this Agreement or which might reasonably be
expected to result in claims for damages against the Seller as a result thereof.

 

Section 6.4 Ancillary Agreements. The Buyer shall have executed and delivered
the Ancillary Agreements to which it is party.

 

Section 6.5 Proceedings and Documents. All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments, and documents mentioned herein
or incident to any such transaction shall be reasonably satisfactory in form and
substance to the Seller and their counsel.

 

Section 6.6 HSR Approval. The Parties shall have received Hart Scott Rodino
Antitrust Act approval either in writing by an early termination letter or by
the passage of time without objection, and any other government or regulation
approvals required to be obtained prior to Closing.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF THE BUYER

 

The obligations of the Buyer to be performed at Closing are subject to the
fulfillment, before or at Closing, of each of the following conditions, each of
which may be waived by the Buyer in its sole discretion, but only in writing:

 

Section 7.1 Representations and Warranties. The representations and warranties
of the Seller under this Agreement that are qualified as to materiality shall be
true and correct and each of such representations and warranties and documents
and instruments that is so qualified shall be true and correct, in all material
respects, on the date of this Agreement and as of the Closing Date.

 

Section 7.2 Performance. The Seller shall have performed and complied in all
material respects with each of the covenants and conditions required by this
Agreement to be performed or complied with by it at or prior to the Closing.

 

Section 7.3 No Pending Suits. At the Closing Date, no suit, action or other
proceeding shall be pending or noticed before any court or Governmental Entity
in which it is sought to restrain or prohibit the performance of or to obtain
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated by this Agreement or which might reasonably be
expected to result in claims for damages against the Buyer as a result thereof.

 

Section 7.4 Consents, Renewals and Approvals. By the Closing Date, the Seller
shall have obtained or caused to be obtained those consents listed on Schedule
7.4 and all other consents for Assumed Contracts (if such consent is not waived
by Buyer) which, individually or in the aggregate, are material to the Business.

 

Section 7.5 RUS Approvals. Buyer shall have received RUS approval either in
writing or by the passage of time without objection.

 

Section 7.6 Proceedings and Documents. All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments, and documents mentioned herein
or incident to any such transaction shall be reasonably satisfactory in form and
substance to the Buyer and its counsel.

 

Section 7.7 HSR Approval. The Parties shall have received Hart Scott Rodino
Antitrust Act approval either in writing by an early termination letter or by
the passage of time without objection, and any other government or regulation
approvals required to be obtained prior to Closing.

 

ARTICLE VIII

TERMINATION

 

Section 8.1 Termination At or Prior to Closing. Subject to the provisions of
this Article VIII, this Agreement may, by the giving of written notice at or
prior to the Closing by the Party having the right to give such notice, be
terminated and abandoned:

 

(a) By mutual written consent of the Parties;

 

(b) By either Seller or Buyer if a material default or breach shall be made by
the other with respect to the due and timely performance of any of its
representations, warranties, covenants and agreements contained herein, and such
default is not promptly cured and has not been waived;

 

(c) By the Buyer in the event that all consents listed on Schedule 7.4 and all
other consents for Assumed Contracts (if such consent is not waived by Buyer)
which, individually or in the aggregate, are material to the Purchased Assets
have not been received by the Closing Date;

 

15



--------------------------------------------------------------------------------

(d) By the Buyer if all of the conditions set forth in Article VII shall not
have been satisfied on or before August 15, 2005, other than through failure of
the Buyer to comply with its obligations hereunder, or shall not have been
waived by it on or before such date; or by the Seller, if all of the conditions
set forth in Article VI shall not have been satisfied on or before August 15,
2005, other than through failure of the Seller to comply with their obligations
hereunder, or shall not have been waived by it on or before such dates;

 

Section 8.2 Effect of Termination. In the event that Closing does not occur as a
result of either Party exercising its right to terminate pursuant to Section
8.1, then neither Party shall have any further rights or obligations under this
Agreement, except that (i) nothing herein shall relieve either Party from any
liability for any willful breach hereof and (ii) each Party’s indemnification
and confidentiality obligations under Section 5.6 and the provisions in Sections
8.2, 9.2, 9.3, 10.2 and 10.9 shall survive any such termination.

 

ARTICLE IX

INDEMNIFICATION

 

Section 9.1 Exclusive Remedy. Except as provided in Section 1.9 and except for
intentional fraud, (a) Seller and Buyer acknowledge that the indemnification
provisions contained in this Article IX shall be the exclusive remedy of both
Seller and Buyer for any money damages arising out of or in connection with this
Agreement, and (b) such indemnification provisions are exclusive and in lieu of
any and all other rights and remedies for money damages which each of Seller, on
the one hand, and the Buyer on the other hand, may have under this Agreement or
under applicable Law with respect to any claim (including any Indemnifiable
Claim), whether at common law or in equity.

 

Section 9.2 (a) Indemnification By the Buyer. The Buyer shall indemnify, defend,
and hold harmless the Seller, its officers, directors, employees, agents,
representatives, affiliates, subsidiaries, successors and assigns (collectively,
the “Seller Indemnitees”) from and against any and all payments, charges,
judgments, assessments, liabilities, obligations, claims, demands, actions,
losses, damages, penalties or fines made or imposed against either of the
Parties or any of the Seller Indemnitees by a third party, and any and all
reasonable costs and expenses paid or incurred by either of the Parties or any
of the Seller Indemnitees (including reasonable attorneys’ fees, costs, fees of
experts and any legal or other expenses reasonably incurred in connection
therewith) (“Liabilities”) arising out of: (i) the breach of any of the
representations or warranties of the Buyer contained in Article IV of this
Agreement; or (ii) the material breach of any covenants or agreements of the
Buyer contained in this Agreement; or (iii) the Assumed Liabilities; or (iv) the
Assumed Contracts; or (v) any and all actions, suits, proceedings, claims,
demands, assessments, judgments, reasonable costs and expenses, including,
without limitation, reasonable legal fees and expenses, incident to any of the
foregoing, or in enforcing this indemnity provided, however that the Buyer shall
have no obligation to indemnify any of the Seller Indemnitees (collectively
“Seller Claims”) with respect to any matter to the extent the Seller is
indemnifying the Buyer with respect thereto pursuant to Section 9.3.

 

(b) The aggregate cumulative damages for which the Buyer shall be liable to
Seller Indemnitees for Seller Claims shall not exceed five percent (5%) of the
Purchase Price.

 

Section 9.3 (a) Indemnification By the Seller. The Seller shall indemnify,
defend and hold harmless the Buyer, its officers, directors, employees, agents,
representatives, affiliates, subsidiaries, successors and assigns (collectively,
the “Buyer Indemnitees”) from and against any and all payments, charges,
judgments, assessments, liabilities, obligations, claims, demands, actions,
losses, damages, penalties or fines made or imposed against either of the
Parties or any of the Buyer Indemnitees by a third party, and any and all
reasonable costs and expenses paid or incurred by either of the Parties or any
of the

 

16



--------------------------------------------------------------------------------

Buyer Indemnitees (including reasonable attorneys’ fees, costs, fees of experts
and any legal or other expenses reasonably incurred in connection therewith)
(“Liabilities”) arising out of: (i) the breach of any of the representations,
warranties of the Seller contained in Article III of this Agreement; or (ii) the
material breach of any covenants or agreements of the Seller contained in this
Agreement; or (iii) the Excluded Liabilities; or (iv) the Excluded Contracts; or
(v) noncompliance with bulk sales laws or similar laws of any state or other
jurisdiction or (vi) any and all actions, suits, proceedings, claims, demands,
assessments, judgments, reasonable costs and expenses, including, without
limitation, reasonable legal fees and expenses, incident to any of the
foregoing, or in enforcing this indemnity (collectively “Buyer Claims”)
provided, however that the Seller shall have no obligation to indemnify any of
the Buyer Indemnitees with respect to any matter to the extent the Buyer is
indemnifying the Seller with respect thereto pursuant to Section 9.2.

 

(b) The aggregate cumulative damages for which the Seller shall be liable to
Buyer Indemnitees for Buyer Claims shall not exceed five percent (5%) of the
Purchase Price.

 

Section 9.4 Limitation on Damages. Neither the Seller nor the Buyer shall be
liable for any punitive, incidental, indirect, special, or consequential damages
resulting from or arising out of any Buyer Claims or Seller Claims,
respectively, including damages for lost revenues, income, profits, or any other
damage or loss resulting from the disruption to or loss of operation of the
Purchased Assets except to the extent due on any third party claim.

 

Section 9.5 Notice of Claim and Opportunity to Defend.

 

(a) For purposes of this Article IX, the term “Indemnifying Party” when used in
connection with a particular claim for indemnification under this Article IX
shall mean the Party having an obligation to indemnify the other Party with
respect to such claim pursuant to this Article IX, and the term “Indemnified
Party” when used in connection with a particular claim for indemnification under
this Article IX shall mean the Party having the right to be indemnified with
respect to such claim by the other Party pursuant to this Article IX.

 

(b) Each Party agrees that promptly after it becomes aware of facts giving rise
to a claim by it for indemnification pursuant to this Article IX, such Party
will provide notice thereof, in writing to the other Party (a “Claim Notice”)
specifying the nature and specific basis for such claim, and, to the extent
feasible, the estimated amount of damages attributable thereto, and a copy of
all papers served with respect to such claim (if any). For purposes of this
Section 9.5, receipt by a Party of written notice of any demand, assertion,
claim, action or proceeding (judicial, administrative or otherwise) by or from
any person or entity other than a Party to this Agreement that gives rise to a
claim on behalf of such Party shall constitute the discovery of facts giving
rise to a claim by it and shall require prompt notice of the receipt of such
matter as provided in the first sentence of this Section 9.5(b). The failure of
an Indemnified Party to send a Claim Notice shall not relieve the Indemnifying
Party from liability hereunder with respect to such claim except to the extent,
and only to the extent, such failure prejudiced the Indemnifying Party.

 

(c) In the event that any Liabilities are incurred by, asserted against, or
sought to be collected from, an Indemnified Party, the Indemnified Party shall
provide a Claim Notice to the Indemnifying Party as soon as reasonably
practicable but no later than thirty (30) days after the Indemnified Party’s
discovery of the Liability. The Claim Notice shall state the facts known to the
Indemnified Party that reasonably relate to the Liability. The Indemnifying
Party shall have thirty (30) days from the personal delivery or receipt of the
Claim Notice (the “Notice Period”) to notify the Indemnified Party (i) whether
or not it disputes the liability of the Indemnifying Party to the Indemnified
Party under this Agreement with respect to the Liabilities and/or (ii) with
respect to any third-party

 

17



--------------------------------------------------------------------------------

Liabilities, whether or not it desires, at the sole cost and expense of the
Indemnifying Party, to defend the Indemnified Party against the Liabilities;
provided, however, that any Indemnified Party is hereby authorized prior to and
during the Notice Period to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party (and of which it shall have given reasonable notice and a
reasonable opportunity to comment to the Indemnifying Party) and not prejudicial
to the Indemnifying Party (as determined in the Indemnifying Party’s reasonable
discretion), and the Indemnified Party shall recoup all the costs and fees
associated with such filing from the Indemnifying Party. In the event that the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against the third-party Liabilities,
the Indemnifying Party shall have the right to defend all appropriate
proceedings with counsel of its own choosing, which proceedings shall be
promptly settled or prosecuted by them to a final conclusion. The Indemnifying
Party is required, at all times, to vigorously and in good faith defend the
interests of the Indemnified Party. If the Indemnified Party desires to
participate in, but not control, any defense or settlement, it may do so at its
sole cost and expense. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any third-party Liabilities that the Indemnifying Party elects to
contest or, if appropriate and related to the claim in question, in making any
counterclaim against the person asserting the third-party Liabilities, or any
cross-complaint against any person. If demand for indemnity has been refused by
the Indemnifying Party or the conduct of the Indemnifying Party does not
constitute the timely defense in a good faith manner of the Indemnified Party as
required by this Section 9.5(c), the Indemnified Party may control the defense
at the sole cost and expense of the Indemnifying Party. No claim may be settled
or otherwise compromised without the prior written consent of the Indemnifying
Party; (such consent shall not be unreasonably withheld); provided, however,
that the Indemnified Party may, in the Indemnified Party’s sole discretion,
settle or compromise any claim which the Indemnifying Party has refused to
defend and; provided further that any such settlement or compromise shall be on
reasonable terms.

 

(d) The parties agree to treat all payments by the Seller pursuant to any claim
made under this Article IX as an adjustment to the aggregate consideration paid
hereunder.

 

(e) Nothing set forth in this Article IX shall limit either Party’s ability to
avail itself of injunctive relief to compel performance of the other Party’s
obligations hereunder (including without limitation performance of covenants and
payment of the Purchase Price).

 

Section 9.6 Survival of Representations and Warranties. The representations and
warranties given or made by the Seller in Article III of this Agreement and
given or made by the Buyer in Article IV of this Agreement or in any certificate
or other writing furnished in connection herewith shall survive the Closing for
a period of six (6) months after the Closing Date and shall thereafter terminate
and be of no further force or effect, except that all representations and
warranties relating to Taxes and Tax Returns shall survive the Closing and shall
not expire until the expiration of the applicable statute of limitations plus
any extensions or waivers thereof.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 Applicable Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York (except for New York
General Obligation Law 5-1401 and 5-1402) to apply. The Seller and the Buyer
hereby irrevocably submit to the jurisdiction of the Courts of the United States
for Atlanta, Georgia in any action or proceeding arising out of or relating to
this Agreement and hereby irrevocably agree that all claims in respect of such
action or proceeding shall be heard by such Courts. The Parties agree that the
provisions of this Section 10.1 shall survive the Closing, expiration or
termination of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 10.2 Expenses. Consistent with Section 2.5 and except as otherwise
specifically set forth in this Agreement, each Party shall be solely responsible
for all expenses incurred by it in connection with this transaction, and neither
Party shall be entitled to any reimbursement for such expenses from the other
Party hereto.

 

Section 10.3 Third Party Beneficiaries. Except for the Seller Indemnitees and
the Buyer Indemnitees, who are express third-party beneficiaries of the
indemnification provisions of this Agreement, there are no third-party
beneficiaries of any of the rights and obligations of either Seller or the Buyer
under this Agreement.

 

Section 10.4 Waiver. Except as expressly provided in this Agreement, neither the
failure nor any delay on the part of any Party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, or of any other
right, power or remedy; nor shall any single or partial exercise of any right,
power or remedy preclude any further or other exercise thereof, or the exercise
of any other right, power or remedy. Except as expressly provided herein, no
waiver of any of the provisions of this Agreement shall be valid unless it is in
writing and signed by the Party against whom it is sought to be enforced.

 

Section 10.5 Entire Agreement; Amendment. This Agreement, the Ancillary
Agreements, the Schedules and Exhibits hereto and thereto, each of which is
deemed to be a part hereof, constitute the entire agreement and understanding
between the Parties, and all previous undertakings, negotiations and agreements
between the Parties regarding the subject matter hereof are merged herein. This
Agreement may not be modified orally, but only by an agreement in writing signed
by the Buyer and the Seller.

 

Section 10.6 Notices. All notices required or permitted under this Agreement
shall be in writing and, (a) if by air courier, shall be deemed to have been
given one (1) Business Day after the date deposited with a recognized carrier of
overnight mail, with all freight or other’ charges prepaid, (b) if by telecopy,
shall be deemed to have been given when actually received, and (c) if mailed,
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, postage prepaid, addressed as follows,
unless another address is designated by a Party hereto by written notice to the
other Party:

 

To the Seller:    TPS Dell, LLC      c/o TECO Energy, Inc.      702 N. Franklin
Street      Tampa, Florida 33602      Attn: General Counsel      Fax No.: (813)
228-4811 To the Buyer:    Associated Electric Cooperative, Inc.      2814 S.
Golden      Springfield, Missouri 65801-0754      Attn: General Manager      Fax
No.: (417) 885-9252

 

For purposes of this Agreement, “Business Day” shall mean a day other than
Saturday or Sunday or any legal holiday for commercial banking institutions
under the laws of the State of New York.

 

19



--------------------------------------------------------------------------------

Section 10.7 No Assignment. This Agreement shall not be assigned or transferred
in any way whatsoever by either Party hereto except with the prior written
consent of the other Party hereto, which consent such Party shall be under no
obligation to grant, and any assignment or attempted assignment without such
consent shall be void and have no force or effect with respect to the
non-assigning Party.

 

Section 10.8 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in full
force and effect and this Agreement shall be construed in all respects as if
such invalid, illegal or unenforceable provision were omitted. If any provision
is inapplicable to any person or circumstance, it shall, nevertheless, remain
applicable to all other persons and circumstances.

 

Section 10.9 Confidentiality. Unless previously approved in writing by the other
Party, each Party shall keep confidential all information (whether in oral or
written form, electronically stored or otherwise) (i) obtained from or on behalf
of the other Party either before or after the date of this Agreement; (ii)
related to the Purchasers’ proposed purchase of the Purchased Assets, the
contents of this Agreement and the Ancillary Agreements, or the negotiation of
this Agreement and the Ancillary Agreements; or (iii) related in any way
whatsoever to this Agreement or the Ancillary Agreements (referred to herein
collectively as “Confidential Information”). Notwithstanding the above, a Party
may disclose the Confidential Information to its management group, professional
advisors (including lenders and prospective financing sources and their
respective counsel), employees, agents, or representatives who need to know such
Confidential Information to evaluate the transactions contemplated hereby, are
informed of its confidential nature, and agree to abide by this Section 10.9. If
a Party is compelled to disclose Confidential Information by judicial or
administrative process or by any other requirements of Law, or disclosure is
reasonably necessary to obtain the approval of any governmental authority or
third party necessary to consummate the transactions contemplated hereby, the
Party will provide the other Party with prompt written notice of any such
request or requirement and assist the other Party, at the other Party’s expense,
in obtaining an appropriate protective order or other appropriate remedy or
waive compliance with this Section 10.9; provided, however, whether or not such
order or other remedy is obtained, the Party requested or required to disclose
Confidential Information shall disclose only that portion of the Confidential
Information that it is advised by counsel that it is legally required to so
disclose or that is necessary to obtain the applicable approval, and will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information. Upon the written
request of a Party, the other Party shall return or destroy promptly, at the
request and option of the Party, all originals and copies of written or recorded
Confidential Information provided to such Party by or on behalf of the other
Party and no such Confidential Information shall be used by such Party, or its
employees, agents or representatives, in the business or operations of any
Person. Notwithstanding the foregoing, each Party’s obligations under this
Section 10.9 shall not apply to any information or document insofar as it (A)
was already known by such Party prior to the date of disclosure hereunder; (B)
becomes available to the public other than as a result of a disclosure by the
other Party in violation of this Agreement or other obligation of
confidentiality under which such information may be held; or (C) becomes
available to the Party on a non-confidential basis from a source other than the
other Party or its officers, directors, employees, representatives or agents.
The Confidentiality Agreement dated April 16, 2005 shall be superseded by this
Agreement effective as of the Effective Date, and the Parties’ obligations under
this Section 10.9 shall survive the termination of this Agreement.

 

Section 10.10 Publicity. Prior to Closing, the Buyer and the Seller agree that
before to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the Party desiring to make the
public announcement or statement shall consult with the other Party and shall
obtain prior written approval of the other Party of the text of a public
announcement or statement to be made solely by the Seller or the Buyer, as the
case may be, which approval shall not be unreasonably withheld; provided,
however, that nothing contained in this Section 10.10 shall be construed to
require

 

20



--------------------------------------------------------------------------------

either Party to obtain approval of the other Party to disclose information with
respect to the transaction contemplated by this Agreement to any Governmental
Entity to the extent required by applicable Law or by any applicable rules,
regulations or orders of any Governmental Entity having jurisdiction or
necessary to comply with disclosure requirements of the New York Stock Exchange,
NASDAQ or any applicable securities laws. Notwithstanding anything to the
contrary in this Agreement or the Confidentiality Agreement, each Party to this
Agreement (and each employee, representative, or other agent of such Party for
so long as they remain an employee, representative or agent) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of any transaction contemplated by this Agreement and all materials of
any kind (including opinions or other analyses) that are provided to such Party
relating to such tax treatment or tax structure. Nothing in this Agreement, or
any other agreement between the Parties hereto express or implied, shall be
construed as limiting in any way the ability of either Party to consult with any
tax adviser (including a tax adviser independent from all other entities
involved in the transaction) regarding the tax treatment or tax structure of the
transaction.

 

Section 10.11 Waiver of Bulk Sales Compliance. The Buyer hereby waives
compliance by the Seller with the provisions of the bulk sales laws or similar
laws of any state or other jurisdiction that may be applicable to the
transactions contemplated hereby.

 

Section 10.12 Construction. Any section headings in this Agreement are for
convenience of reference only, and shall be given no effect in the construction
or interpretation of this Agreement or any provisions thereof. No provision of
this Agreement will be interpreted in favor of, or against, any Party by reason
of the extent to which any such Party or its counsel participated in the
drafting thereof.

 

Section 10.13 Multiple Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and which together
shall constitute but one and the same instrument.

 

Section 10.14 Further Assurances. After the Closing Date, each Party hereto at
the reasonable request of the other and without additional consideration, shall
execute and deliver, or shall cause to be executed and delivered, from time to
time, such further certificates, agreements or instruments of conveyance and
transfer, assumption, release and acquittance and shall take such other action
as the other Party hereto may reasonably request, to convey and deliver the
Purchased Assets to the Buyer, to assure to each Party the assumption of the
liabilities and obligations intended to be assumed by such Party hereunder and
to otherwise consummate or implement the transactions contemplated by this
Agreement.

 

Section 10.15 Certain Interpretive Matters. The inclusion of any matter on any
Schedule will not be deemed an admission by either Party that such listed matter
has or would have a material adverse effect.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

“SELLER”   TPS Dell, LLC,     a Delaware Limited Liability Company     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

“BUYER”   Associated Electric Cooperative, Inc.,     a Missouri Electric
Cooperative     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

22